Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered December 4, 2003 in a proceeding pursuant to CPLR article 78. The judgment granted respondents’ motion to dismiss the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner challenges the determination of the Town Board of the Town of Watertown that petitioner’s properties benefitted from the services to be provided by the Town’s sewer districts and consequently were to be included within those sewer districts. Supreme Court properly concluded that any such challenge was required to be made within 30 days of the creation of those districts, as provided by Town Law § 195 (2). The newest of the sewer districts at issue was created in October 1997 and has included petitioner’s properties since that time, which is more than five years prior to the commencement of this proceeding. The court thus properly granted respondents’ motion seeking dismissal of the petition as time-barred (see id.; Herzog v Town of Thompson, 251 AD2d 917, 919-920 [1998], lv dismissed in part and denied in part 92 NY2d 943 [1998]). Present—Pigott, Jr., PJ., Pine, Scudder, Kehoe and Lawton, JJ.